Citation Nr: 1619413	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  10-44 328A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement of service connection for a bilateral wrist disability.

2.  Entitlement to service connection for a disability manifested by dizziness.

3.  Entitlement to service connection for cataracts.

4.  Entitlement to service connection for an eyelid disability, to include dermatochalasis.

5.  Entitlement to service connection for hemorrhoids.

6.  Entitlement to service connection for high cholesterol.

7.  Entitlement to service connection for frequent urination.

8.  Entitlement to service connection for a right great toenail disability.

9.  Entitlement to service connection for a neurological abnormality of the lower extremities, to include radiculopathy.

10.  Entitlement to service connection for an acquired psychiatric disability to include posttraumatic stress disorder (PTSD), other than depression.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1977 to January 1998 and September 2004 to September 2008.

This matter is before the Board of Veterans' Appeals (Board) on appeal of November 2009 and January 2010 rating decisions of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).
 
In June 2010, the Veteran submitted a timely notice of disagreement (NOD) with the RO's January 2010, rating decision that denied service connection for PTSD and granted service connection for bilateral serous otitis with hearing loss and history of eustachian tube dysfunction and otitis externa and assigned initial noncompensable disability ratings.  A statement of the case (SOC) is required when a veteran files a timely NOD with a rating decision.  38 C.F.R. § 19.26 (2015).  However, on May 30, 2104, the Veteran withdrew her NOD with respect to the claims for initial increased ratings for bilateral serous otitis with hearing loss and history of eustachian tube dysfunction and otitis externa.  As the issues have been removed from appellate status, these matters do not need to be remanded for the agency of original jurisdiction (AOJ) to issue a SOC.  However, the issue of entitlement to service connection for PTSD remains in appellate status.  To date, the has RO furnished a supplemental statement of the case (SSOC) regarding the issue of entitlement to service connection for PTSD, but no SOC has been furnished.  In no case will a SSOC be used to announce decisions by the AOJ on issues not previously addressed in the SOC, or to respond to a NOD on newly appealed issues that were not addressed in the SOC.  38 C.F.R. 19.31(a) (2015).  Therefore, since the June 2010 NOD placed the issue of entitlement to PTSD in appellate status, the matter must be remanded for the AOJ to issue a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Some of the issues have been recharacterized in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

In November 2015, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.

The Board acknowledges that the issues of entitlement to initial increased ratings for right and left patellafemoral syndrome of the knees were remanded for further development in March 2001.  In February 2002, the RO denied increased ratings and in November 2009, the RO increased the disability ratings to 10 percent.  As the increases did not satisfy the appeal in full, these issues remain on appeal; however, they have not been certified to be returned to the Board.  Accordingly, the Board does not have jurisdiction over these issues and they are referred to the RO for appropriate action, to include being returned to the Board for adjudication, if otherwise in order.

The issues other than entitlement to service connection for hemorrhoids and high cholesterol are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Hemorrhoids were incurred in service.

2.  At the hearing in November 2015, prior to the promulgation of a decision, the Veteran requested that the issue of entitlement to service connection for high cholesterol be withdrawn.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hemorrhoids have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for the withdrawal of the substantive appeal regarding the claim of service connection for high cholesterol have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Hemorrhoids

The Veteran seeks service connection for hemorrhoids.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

The Veteran served on active duty from December 1977 to January 1998 and September 2004 to September 2008.  During the November 2015 hearing, she reported hemorrhoids in and since service and that she treated the hemorrhoids with over the counter medication.

Immediately following separation from service, the Veteran filed a claim for service connection for hemorrhoids.  See Claim (November 2008).

A December 2008 VA examination shows that external hemorrhoids were present.  During the examination, the Veteran reported that her gynecologist told her that she had hemorrhoids during an in-service pap smear.  The Veteran also reported that she a small amount of rectal bleeding every eight months.

The Board finds that the Veteran is competent to report experiencing hemorrhoids as symptoms of hemorrhoids are capable of observation by a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007).  Her statements that hemorrhoids began in service and that she has experienced them since service are credible.  The Veteran's statements, along with the diagnosis and claim for service connection immediately following separation from service, are afforded sufficient evidentiary value to support a nexus between her current disability and her reported in-service hemorrhoids at least to an equipoise standard.  Resolving reasonable doubt in her favor, the Board finds that her current hemorrhoids are related to her active military service.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  Accordingly, service connection for hemorrhoids is warranted.

High Cholesterol

At the hearing in November 2015, prior to the promulgation of a decision, the Veteran requested that the issue of entitlement to service connection for high cholesterol be withdrawn.  Therefore, there remains no allegation of errors of fact or law for appellate consideration, and this issue is dismissed.  See 38 U.S.C.A. § 7105(d)(5) (West 2014).


ORDER

Service connection for hemorrhoids is granted.

The issue of entitlement to service connection for high cholesterol is dismissed.


REMAND

A Bilateral Wrist Disability

The Veteran seeks service connection for a bilateral wrist disability.  She reports that wrist pain began while typing during her active military service from September 2004 to September 2008. She reports that an inservice fall exacerbated the pain.  She denies any wrist problems prior to September 2004.  See, e.g., Board hearing (November 2015).

Service treatment records support the Veteran's reports and show an impression of localized joint pain.  See, e.g., STR (February 14, 2008).  The Veteran's September 2008 retirement examination shows that she reported numbness in the hands and joint pain.

In December 2008, a VA examiner opined that there was no pathology to render a diagnosis for the Veteran's reported symptoms.

In May 2014, a VA examiner opined that the condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was that "[t]he Veteran most likely suffered an overuse injury due to typing a lot while on active duty in 2008 although no diagnosis other than wrist pain was made that I could find.  These injuries generally heal without sequela and in my opinion is that they are unrelated to her present wrist condition."

While the examiner states that the Veteran has a present wrist condition, he did not identify the condition.  Reexamination is needed because the May 2014 VA examination report does not describe the wrist disability in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Additionally, the examiner failed to address the Veteran's competent, credible report of continuous wrist pain since service.  See Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (the Board may not simply adopt a medical examiner's opinion that fails to discuss favorable evidence of record, but must instead account for that favorable evidence with an adequate statement of reasons or bases).

Dizziness

The Veteran seeks service connection for a disability manifested by dizziness.  She reports a history of occasional episodes of light-headedness since 1998, which she relates to pain medication (Motrin 800mg) required for her service-connected knee and back disabilities.  See, e.g., Board hearing (November 2015).  The Veteran has submitted warning labels that show that Motrin may cause dizziness.

The Veteran's September 2008 separation examination shows that she reported dizziness.

In December 2008, a VA examiner acknowledged the Veteran's complaints of dizziness and noted that she takes Motrin 800mg three times daily.  The examiner stated that the Veteran "has no side effects from the Motrin."  The examiner opined that there was no pathology to render a diagnosis for the Veteran's reported dizziness.

The Board finds that reexamination is needed to provide additional explanation as to why the Veteran's dizziness is not attributable to Motrin, specifically in light of the warning labels that show Motrin may cause dizziness.  See Gabrielson, 7 Vet. App. at 40.


Cataracts & An Eyelid Disability

The Veteran seeks service connection for cataracts and an eyelid disability.  She reports that eyelid problems began in service.  See, e.g., Board hearing (November 2015).

Service treatment records, to include routine eye examinations, show no cataracts or eyelid abnormalities.  See STR (July 23, 1997; January 29, 2007; November 7, 2007).

In December 2008, a VA examiner diagnosed dermatochalasis and non-visually significant cataract in both eyes; however, the examiner did not address whether these disabilities were related to service.

The Veteran's report of eyelid problems in and since service coupled with the diagnosis of eye disabilities within three months after separation from service suggests that the Veteran's current dermatochalasis and cataracts may be related to service.  However, the evidence of record is insufficient to decide the claim and VA examination is needed.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015); Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (holding that a VA examiner must provide an etiological opinion or explain why such an opinion cannot be provided).

Frequent Urination

The Veteran seeks service connection for a disability manifested by frequent urination.  She reports frequent urination began around 1993.  See, e.g., Board hearing (November 2015).

The Veteran's July 1997 retirement examination shows that the Veteran reported frequent urination.

In December 2008, a VA examiner opined that there was no pathology to render a diagnosis for the Veteran's reported symptoms.

In January 2010, the Veteran was diagnosed with likely stress urinary incontinence and has since been diagnosed with overactive bladder.  See, e.g., VA treatment record (January 7, 2010).

VA examination is needed to address whether the Veteran's current overactive bladder is related to reported symptoms of frequent urination in and since service or a service-connected disability, to include the Veteran's service-connected psychiatric and back disorders.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).

A Right Great Toenail Disability

The Veteran seeks service connection for a right great toenail disability.  She reports toenail discoloration in and since service, which she related to a change in boots.  See, e.g., Board hearing (November 2015).

In December 2008, a VA examiner reported that there were no toenail abnormalities other than change in nail thickness and color.

VA examination is needed to clarify if the Veteran has a current diagnosis (in light of the abnormal findings of change in nail thickness and color) and address whether it is related to reported symptoms of toenail discoloration in and since service.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).

Neurological Abnormalities of the Lower Extremities

The Veteran seeks service connection for neurological abnormalities of the lower extremities, to include radiculopathy of the left and right lower extremities.  She reports that low back pain began to radiate into the right lower extremity after heavy lifting during her first period of active military service.  She reports that around 2009, right lower extremity pain began to subside but pain began to radiate into the left lower extremity.  See, e.g., Board hearing (November 2015).

The Veteran is service-connected for degenerative joint disease of the low back.

The July 1997 separation examination shows that the Veteran reported cramps in her legs.  In 2008, the Veteran reported a history of pain radiating into the right lower extremity; she was diagnosed with sciatica.  See Service treatment records (August 9, 2008; September 2, 2008).

In December 2008, a VA examiner opined that there was no pathology to render a diagnosis for the Veteran's reported symptoms.

Post service treatment records show that the Veteran has had diagnoses of low back pain and left leg radiculopathy since January 2009.  See DeWitt Army Hospital (January 14, 2009; October 23, 2010).

In May 2014, a VA examiner opined, without rationale, that there is no relationship between the right sciatic, which the Veteran experienced during service, and her current left sciatica.  No opinion was provided regarding a potential relationship between the current sciatica and the service-connected lumbar spine disability.

The Board finds that reexamination is needed to determine the nature and etiology of the Veteran's neurological abnormalities affecting the lower extremities, to include whether such abnormalities are related to the her service-connected back disability.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012).

An Acquired Psychiatric Disorder

As discussed in the introduction, the Veteran submitted a June 2010 NOD to the RO's January 2010, rating decision that denied service connection for PTSD.  To date, a SSOC, but no SOC has been furnished for this issue.  As the timely NOD placed this issue in appellate status, this matter must be remanded for the AOJ to issue a SOC.  See Manlincon, 12 Vet. App. at 240-41.

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete VA treatment records from June 2015.  If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for a VA examination by an appropriate medical professional with respect to the bilateral wrist disability.  The examiner must review the entire claims file.  The examiner is to diagnose any wrist disability the Veteran has had at any time during the pendency of this appeal, even if such disorder has now resolved.  The examiner is to address the nature of the wrist condition identified in the May 2014 VA examination report.  The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed wrist disability is related to the Veteran's active service.  The examiner is to address the Veteran's report of continuous wrist pain in and since service.

3.  Schedule the Veteran for a VA examination by an appropriate medical professional with respect to the dizziness claim.  The examiner must review the entire claims file.  The examiner is to diagnose any disability manifested by dizziness the Veteran has had at any time during the pendency of this appeal, even if such disorder has now resolved.  The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed disorder is related to the Veteran's active service, or is caused or aggravated by medication for her service-connected disabilities.  The examiner is to specifically address the fact that dizziness is listed as a potential side effect of medication for the Veteran's service-connected knee and back disabilities (Motrin 800mg).  If aggravation is found, the examiner must attempt to identify the baseline level of severity of the dizziness disability prior to aggravation by any service-connected disability or medication taken to treat a service-connected disability.  The examination report must include a complete rationale for all opinions expressed.

5.  Schedule the Veteran for a VA examination by an appropriate medical professional with respect to her eye disabilities.  The examiner must review the entire claims file.  The examiner is to diagnose any eye disability the Veteran has had at any time during the pendency of this appeal, even if such disorder has now resolved.  The examiner must specifically address diagnoses of dermatochalasis and cataracts.  The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed eye disability is related to the Veteran's active service.  The examiner is to address the Veteran's report of eyelid problems in and since service.  The examination report must include a complete rationale for all opinions expressed.

6.  Schedule the Veteran for a VA examination by an appropriate medical professional with respect to her frequent urination claim.  The examiner must review the entire claims file.  The examiner is to diagnose any disability manifested by frequent urination the Veteran has had at any time during the pendency of this appeal, even if such disorder has now resolved.  The examiner must specifically address diagnoses of likely stress urinary incontinence and overactive bladder.  The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed disorder is related to the Veteran's active service, or is caused or aggravated by her service-connected disabilities, to include her service-connected psychiatric and back disorders.  If aggravation is found, the examiner must attempt to identify the baseline level of severity of the urinary disorder prior to aggravation by any service-connected disability.  The examination report must include a complete rationale for all opinions expressed.

7.  Schedule the Veteran for a VA examination by an appropriate medical professional with respect to a toenail disability.  The examiner must review the entire claims file.  The examiner is to diagnose any disability manifested by discoloration of the right great toenail the Veteran has had at any time during the pendency of this appeal, even if such disorder has now resolved.  The examiner must specifically address the December 2008 VA examiner's report of toenail abnormality.  The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed toenail disorder is related to the Veteran's active service.  The examiner is to address the Veteran's report of toenail discoloration in and since service.  The examination report must include a complete rationale for all opinions expressed.

8.  Schedule the Veteran for a VA examination by an appropriate medical professional with respect to the claim of neurological abnormality of the lower extremities.  The examiner must review the entire claims file.  The examiner is to diagnose any neurological abnormality of the lower extremities the Veteran has had at any time during the pendency of this appeal, even if such disorder has now resolved.  The examiner must specifically address the diagnoses of bilateral radiculopathy and sciatica.  The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed disorder is related to the Veteran's active service, or is caused or aggravated by her service-connected disabilities, to include her service-connected back disability.  If aggravation is found, the examiner must attempt to identify the baseline level of severity of the neurological disability prior to aggravation by any service-connected disability.  The examination report must include a complete rationale for all opinions expressed.

9.  Prepare an SOC in accordance with 38 C.F.R. § 19.29 (2015) regarding the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, other than depression.  This is required unless the matter is resolved by granting the full benefit sought, or by the Veteran's withdrawal of the notice of disagreement.  If, and only if, the Veteran files a timely substantive appeal should this issue be returned to the Board.

10.  Finally, after conducting any other development deemed necessary, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


